Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 1 of 19 PageID: 233




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


    MARIJA PESA,

                        Plaintiff,

                        v.
                                                       Case No. 2:19-cv-20415 (BRM) (JSA)
    SCANDINAVIAN AIRLINES SYSTEM;
                                                                         OPINION
    SCANDINAVIAN AIRLINES OF NORTH
    AMERICA, INC., d/b/a SCANDINAVIAN
    AIRLINES SYSTEM; DOES I-V; ABC
    CORPORATIONS I-V,

                      Defendants.


MARTINOTTI, DISTRICT JUDGE

        Before this Court is Defendants Scandinavian Airlines of North America, Inc. (“SANA”)

and Scandinavian Airlines System’s (“SAS”) (together, “Defendants”) Joint Motion to Dismiss

Plaintiff Marija Pesa’s (“Plaintiff”) Amended Complaint (ECF No. 17) pursuant to Federal Rules

of Civil Procedure 12(b)(2) and 12(c) 1 (ECF No. 31). Plaintiff opposed the Motion (ECF No. 32)



1
  Defendants seek an Order dismissing the Amended Complaint pursuant to Federal Rules of Civil
Procedure 12(b)(2) and 12(c). (ECF No. 31.) SAS is seeking dismissal pursuant to Rule 12(b)(2),
while SANA is seeking a judgment on the pleadings pursuant to Rule 12(c). (See id.) Both
Defendants answered the Amended Complaint. (ECF Nos. 20, 21.) SANA raised failure to state a
claim as an affirmative defense in its Answer (ECF No. 20 ¶ 45), and SAS raised lack of personal
jurisdiction and failure to state a claim as affirmative defenses in its Answer. (ECF No. 21 ¶¶ 43–
44.) Both answers were filed before the joint Motion to Dismiss. (Compare ECF Nos. 20, 21 with
ECF No. 31.) But while “12(b)(6) motions must be made prior to any answer,” Newton v.
Greenwich Twp., Civ. A. No. 12-238, 2012 WL 3715947, at *1 n.1 (D.N.J. Aug. 27, 2012), “[t]he
difference between a motion to dismiss pursuant to Rule 12(b)(6) and Rule 12(c) is only a matter
of timing.” Id. at *2. SANA’s 12(c) motion, while not technically a motion to dismiss, will be
“treated under the same standards as a Rule 12(b)(6) motion” because it “alleges that . . . [P]laintiff
has failed to state a claim.” Muhammad v. Sarkos, Civ. A. No. 12-7206, 2014 WL 4418059, at *1
(D.N.J. Sept. 8, 2014).
                                                  1
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 2 of 19 PageID: 234




and Defendants filed a Reply (ECF No. 33). Pursuant to Federal Rule of Civil Procedure 78(b),

the Court did not hear oral argument. For the reasons set forth below, Defendants’ Motion to

Dismiss is GRANTED.

I.     BACKGROUND

       For the purposes of a motion for judgment on the pleadings pursuant to Rule 12(c) that

alleges a plaintiff failed to state a claim, the Court accepts the factual allegations in the Amended

Complaint as true and draws all inferences in the light most favorable to Plaintiff. See Phillips v.

Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008); Gebhart v. Steffen, 574 F. App’x 156, 158

(3d Cir. 2014) (“Rule 12(b)(6) motions to dismiss and Rule 12(c) motions for judgment on the

pleadings for failure to state a claim are judged according to the same standard.”) Additionally,

“documents whose contents are alleged in the complaint and whose authenticity no party

questions, but which are not physically attached to the pleading, may be considered.” Pryor v.

Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir. 2002); see also U.S. Express Lines,

Ltd. v. Higgins, 281 F.3d 383, 388 (3d Cir. 2002). However, on a motion to dismiss pursuant to

Rule 12(b)(2), “plaintiff bears the burden of proving by affidavits or other competent evidence that

jurisdiction is proper.” Dayhoff Inc. v. H.J. Heinz Co., 86 F.3d 1287, 1302 (3d Cir. 1996).

Therefore, the Court is not bound by the pleadings to determine jurisdiction, see id., and, to the

extent they are material, will include relevant allegations pertaining to jurisdiction in its summary

of the facts, while construing all disputed facts in favor of the plaintiff. Carteret Sav. Bank v.

Shushan, 954 F.2d 141, 142 n.1 (3d Cir. 1992).

       A.      The Parties

       Plaintiff is a United States citizen and resident of the City of New York, County of

Richmond, and the State of New York. (ECF No. 17 ¶ 4.) Plaintiff resides at 174 Cromwell



                                                 2
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 3 of 19 PageID: 235




Avenue, Staten Island, NY 10304. (See id.) SAS is an international airline carrier operating daily

flights in and out of Newark International Airport, and upon information and belief, SANA, “is a

foreign corporation registered with the New Jersey Division of Corporations to do business in New

Jersey and facilitates the operations of SAS in North America including New Jersey.” (Id. ¶¶ 5–

6.) 2 Upon information and belief, “Does I-V are individuals who caused [P]laintiff’s injuries

through their negligence” and “ABC Corporations I-V are business entities that caused [P]laintiff’s

injuries through their negligence.” (Id. ¶¶ 7–8.)

       B.      Factual Background

       Around May 3, 2019, Plaintiff bought airline tickets from SAS for a trip to Croatia. (Id. ¶

9.) The flight itinerary had Plaintiff depart from Newark International Airport on May 14, 2019,

arrive in Stockholm on May 15, 2019, and connect in Stockholm to another flight to Split, Croatia.

(Id. ¶ 10.) The flight from Newark and the connecting flight in Stockholm were both SAS flights.

(See id.) When Plaintiff initially arrived at Newark International Airport she told SAS personnel

she needed wheelchair assistance “due to her disability and advanced age of 82 years.” (Id. ¶ 11.)

She was given a wheelchair and had no issues boarding the plane or deboarding upon arrival in

Stockholm. (Id. ¶ 13.) While at Stockholm Airport, Plaintiff was met by another wheelchair

attendant who “escorted [Plaintiff] to the gate where she was to embark on the connecting flight

to Split, Croatia.” (Id. ¶ 14.) When Plaintiff arrived at the gate for her connecting flight in

Stockholm, “the attendant had [Plaintiff] stand up, withdrew the wheelchair, had [Plaintiff] sit in

a seat and the attendant left the area.” (Id. ¶ 15.) After some time had elapsed, “an SAS agent at



2
 The Declaration attached to Defendants’ Motion to Dismiss clarifies “SAS is a consortium of
corporations organized under the laws of Denmark, Norway, and Sweden” and “SAS currently
maintains its headquarters at Frösundaviks Alle 1 in Stockholm, Sweden.” (ECF No. 31-1 ¶ 4.)
Further, “SANA is a subsidiary of SAS which is incorporated in New York State, and currently
maintains its headquarters at 301 Route 17 North, Rutherford, New Jersey 07070.” (Id. ¶ 5.)
                                                    3
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 4 of 19 PageID: 236




the boarding counter motioned for [Plaintiff] to come to the counter.” (Id. ¶ 16.) In response,

Plaintiff “held up her documents” but “the boarding agent insisted that [Plaintiff] walk to the

counter.” (Id. ¶ 17.) The boarding agent “then directed [Plaintiff] to show her documents to another

boarding agent at an adjacent counter.” (Id. ¶ 18.) The other agent “waved at [Plaintiff] to move

quickly.” (Id.) When Plaintiff “tried to move from one counter to the next boarding person, she

tripped over a belt stanchion.” (Id. ¶ 19.) Plaintiff fell and “blacked out after her head hit the floor.”

(Id. ¶ 20.) After regaining consciousness, Plaintiff “found herself lying in a pool of blood with a

crowd of people standing around her.” (Id. ¶ 21.) Plaintiff “was dizzy and nauseous and did not

understand what the people were saying” but “shortly thereafter,” Plaintiff was placed on her flight

to Split, Croatia. (Id. ¶¶ 22–23.) During her flight to Split, Plaintiff “fought back vomiting and

endured terrible pain.” (Id. ¶ 24.) Upon arrival in Split, Plaintiff “was immediately given medical

attention by Croatian authorities.” (Id. ¶ 25.) Because of the fall, Plaintiff “fractured her left

shoulder, suffered a concussion, and had blood streaming down her face from a gash above her

left eye.” (Id. ¶ 26.) Despite these injuries, Defendants permitted Plaintiff to board the connecting

flight to Split. (Id. ¶ 27.) As of the date of filing of Plaintiff’s Amended Complaint, her fractured

left shoulder has not healed properly. (Id. ¶ 28.)

        Plaintiff alleges Defendants are strictly liable under the Warsaw Convention (Count One),

and Defendants are liable for negligence (Count Two). (Id. ¶¶ 29–42.) Plaintiff further alleges this

Court has jurisdiction over this case because a federal question is presented due to Defendants’

alleged violation of the “Warsaw Convention as amended by the Montreal Convention.” (Id. ¶ 1.)

Plaintiff also asserts this Court “has pendent jurisdiction” over Plaintiff’s negligence claim and

has personal jurisdiction over Defendants because “each had sufficient contacts with New Jersey

. . . as well as jurisdiction conferred by Article 33 of the Montreal Convention.” (Id. ¶¶ 2–3.)



                                                     4
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 5 of 19 PageID: 237




       C.      Procedural Background

       On November 18, 2019, Plaintiff filed her Complaint. (ECF No. 1.) On June 1, 2020,

Plaintiff’s counsel filed a letter informing the Court the parties had stipulated to allow Plaintiff to

file an Amended Complaint. (ECF No. 15.) On the same day, the Court granted Plaintiff’s request

to file an Amended Complaint. (ECF No. 16.) On June 5, 2020, Plaintiff filed an Amended

Complaint. (ECF No. 17.) On July 21, 2020, Defendants answered the Amended Complaint. (ECF

Nos. 20, 21.) On September 15, 2020, Defendants filed a joint Motion to Dismiss. (ECF No. 31.)

On October 15, 2020, Plaintiff opposed (ECF No. 32), and on October 30, 2020, Defendants

replied (ECF No. 33).

II.    LEGAL STANDARDS

       A.      Federal Rule of Civil Procedure 12(b)(2)

       A plaintiff bears “the burden of demonstrating facts that establish[] personal jurisdiction.”

Fatouros v. Lambrakis, 627 F. App’x 84, 86–87 (3d Cir. 2015) (citing Metcalfe v. Renaissance

Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009) (quoting Pinker v. Roche Holdings, Ltd., 292 F.3d

361, 368 (3d Cir. 2002)). A court “must accept all of the plaintiff’s allegations as true and construe

disputed facts in favor of the plaintiff.” Pinker, 292 F.3d at 368 (quoting Carteret Sav. Bank, F.A.

v. Shushan, 954 F.2d 141, 142 n.1 (3d Cir. 1992)). Pursuant to Federal Rule of Civil Procedure

4(e), a district court may exercise personal jurisdiction according to the law of the state where it

sits. “New Jersey’s long-arm statute provides for jurisdiction coextensive with the due process

requirements of the United States Constitution.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 95

(3d Cir. 2004) (citing N.J. Court Rule 4:4-4(c)). In other words, this Court’s jurisdiction is

“constrained, under New Jersey’s long-arm rule, only by the ‘traditional notions of fair play and

substantial justice,’ inhering in the Due Process Clause of the Constitution.” Carteret Sav. Bank,



                                                  5
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 6 of 19 PageID: 238




F.A., 954 F.2d at 145 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). Therefore,

“parties who have constitutionally sufficient ‘minimum contacts’ with New Jersey are subject to

suit there.” Miller Yacht Sales, Inc., 384 F.3d at 96 (citing Carteret Sav. Bank, F.A., 954 F.2d at

149).

        The Supreme Court has defined two categories of personal jurisdiction: specific

jurisdiction and general jurisdiction. Daimler AG v. Bauman, 571 U.S. 117, 127 (2014) (citing

Int’l Shoe Co., 326 U.S. at 317); see Metcalfe, 566 F.3d at 334 (“Minimum contacts can be

analyzed in the context of general jurisdiction or specific jurisdiction.”). Specific jurisdiction exists

when the defendant’s activities in the forum state: (1) were “continuous and systematic” and (2)

gave rise to the plaintiff’s claims. Id. General jurisdiction requires only continuous and systematic

contacts, and exists in “situations where a foreign corporation’s ‘continuous corporate operations

within a state [are] so substantial and of such a nature as to justify suit against it on causes of action

arising from dealings entirely distinct from those activities.’” Id. (quoting Int’l Shoe Co., 326 U.S.

at 318).

        “Under traditional jurisdictional analysis, the exercise of specific personal jurisdiction

requires that the ‘plaintiff’s cause of action is related to or arises out of the defendant’s contacts

with the forum.’” Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 451 (3d Cir. 2003) (citing

Pinker, 292 F.3d at 368.) The defendant must have “‘purposefully directed’ his activities at

residents of the forum and the litigation [must] result[] from alleged injuries that ‘arise out of or

relate to’ those activities.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985); Metcalfe,

566 F.3d at 334. Further, the Due Process Clause of the Fifth Amendment requires that a

“defendant has constitutionally sufficient ‘minimum contacts’ with the forum” and that “the




                                                    6
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 7 of 19 PageID: 239




court’s jurisdiction comports with traditional notions of fair play and substantial justice.” Pinker,

292 F.3d at 369 (citing Burger King Corp., 471 U.S. at 474 and Int’l Shoe, 326 U.S. at 316).

       While the Supreme Court has not ruled out the possibility an individual could be subject to

general jurisdiction because of “continuous and systematic contacts” with the forum, the Court has

applied general jurisdiction only to corporate defendants. Goodyear Dunlop Tires Operations S.A.

v. Brown, 564 U.S. 915, 924 (2011) (“For an individual, the paradigm forum for the exercise of

general jurisdiction is the individual’s domicile; for a corporation, it is an equivalent place, one in

which the corporation is fairly regarded as at home.”) (emphasis added). “It may be that whatever

special rule exists permitting continuous and systematic contacts . . . to support jurisdiction with

respect to matters unrelated to activity in the forum applies only to corporations.” Burnham v.

Superior Court of Cal., 495 U.S. 604, 610 n.1 (1990).

       B.      Federal Rule of Civil Procedure 12(c)

       Federal Rule of Civil Procedure 12(c) provides: “After the pleadings are closed – but early

 enough not to delay trial – a party may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c).

 Pursuant to Rule 12(c), the movant for judgment on the pleadings must establish: (1) that no

 material issue of fact remains to be resolved; and (2) the entitlement to judgment as a matter of

 law. See Rosenau v. Unifund Corp., 539 F.3d 218, 221 (3d Cir. 2008) (citing Jablonski v. Pan

 Am. World Airways, Inc., 863 F.2d 289, 290–91 (3d Cir. 1988). In resolving a motion made

 pursuant to Rule 12(c), the Court must view the facts in the pleadings and the inferences

 therefrom in the light most favorable to the non-movant. See Rosenau, 539 F.3d at 221.

       Furthermore, even though a motion for judgment on the pleadings is appropriate after the

 pleadings have been closed, such a motion is reviewed under the same standards that apply to a

 motion to dismiss made under Rule 12(b)(6). See Szczurek v. Prof’l Mgmt. Inc., 627 F. App’x



                                                  7
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 8 of 19 PageID: 240




 57, 60 (3d Cir. 2015) (citing Revell v. Port Auth. of N.Y. & N.J., 598 F.3d 128, 134 (3d Cir.

 2010)); see also Muhammad v. Sarkos, 2014 WL 4418059 (D.N.J. Sept. 8, 2014) (“Where a

 defendant’s motion is one for judgment on the pleadings pursuant to Federal Rule of Civil

 Procedure 12(c), it is treated under the same standards as a Rule 12(b)(6) motion where it alleges

 that a plaintiff has failed to state a claim.” (citing Turbe v. Gov’t of V.I., 938 F.2d 427, 428 (3d

 Cir. 1991); Gebhart, 574 F. App’x at 157)).

       C.      Federal Rule of Civil Procedure 12(b)(6)

       In deciding a motion to dismiss pursuant to Rule 12(b)(6), a district court is “required to

accept as true all factual allegations in the complaint and draw all inferences in the facts alleged in

the light most favorable to the [plaintiff].” Phillips, 515 F.3d at 228. “[A] complaint attacked by a

. . . motion to dismiss does not need detailed factual allegations.” Bell Atlantic v. Twombly, 550

U.S. 544, 555 (2007). However, a plaintiff’s “obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Id. (citing Papasan v. Allain, 478 U.S. 265, 286

(1986)). A court is “not bound to accept as true a legal conclusion couched as a factual allegation.”

Papasan, 478 U.S. at 286. Instead, assuming the factual allegations in the complaint are true, those

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. This “plausibility standard” requires the complaint allege “more


                                                  8
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 9 of 19 PageID: 241




than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a ‘probability

requirement.’” Id. (citing Twombly, 550 U.S. at 556). “Detailed factual allegations” are not

required, but “more than an unadorned, the-defendant-unlawfully-harmed-me accusation” must be

pled; it must include “factual enhancements” and not just conclusory statements or a recitation of

the elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

       “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

III.   DECISION

       Defendants argue Plaintiff’s Amended Complaint should be dismissed because (1) this

Court does not have personal jurisdiction over SAS and (2) Plaintiff has failed to state a claim

against SANA. (ECF No. 31-2.) The Court will address each argument in turn.

       A.      Personal Jurisdiction as to SAS

       Defendants argue “aside from claiming that SAS conducts flight operations in New Jersey,

Plaintiff does not allege that SAS has deliberately targeted New Jersey consumers or otherwise

invoked the benefits and protections of New Jersey law” that would justify exercising personal

jurisdiction. (ECF No. 31-2 at 14.) Additionally, Defendants argue “Plaintiff’s injury did not arise

from SAS’s operation of flights to and from Newark Airport, or from any interactions that Plaintiff

alleges that she had with SAS at Newark Airport.” (Id. at 15.) Lastly, Defendants argue SANA’s

New Jersey contacts cannot be imputed to SAS, exercising personal jurisdiction over SAS would




                                                  9
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 10 of 19 PageID: 242




 be unreasonable, and the Montreal Convention does not provide an independent basis for personal

 jurisdiction. (Id. at 17–26.)

         Plaintiff argues SAS is subject to specific personal jurisdiction because at the time of the

 injury, both Plaintiff and SAS had “the common physical presence in New Jersey that the 1999

 Montreal Convention, Article 33(2) requires.” (Id. at 8.) Further, “Plaintiff’s basis for bringing this

 action under [the Montreal Convention, Article 33(2)] directly ‘arises out of’ and is inextricably

 ‘related to’ SAS’s commercial presence in New Jersey.” (Id.) Although Plaintiff’s injury occurred

 in Stockholm, Sweden, Plaintiff asserts “[g]iving the Plaintiff all favorable inferences as the Court

 is required to do at this stage of the litigation, the reasonable assumption is that the wheelchair

 assistance was arranged for by SAS personnel in Newark, New Jersey.” (Id. at 9.) Plaintiff

 contends the minimum contacts requirement of New Jersey’s long arm statute is satisfied because

 of “the sheer size and length of time of SAS’s operations in New Jersey.” (Id. at 10.)

         Pursuant to Federal Rule of Civil Procedure 4(k), a federal district court may exercise

 jurisdiction over a non-resident defendant to the extent permitted by the law of the state in which

 it sits. O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007). New Jersey’s long-

 arm statute permits the exercise of personal jurisdiction over non-resident defendants to the fullest

 extent as allowed under the Fourteenth Amendment of the United States Constitution. N.J. Ct. R.

 4:4-4; Eaton Corp. v. Maslym Holding Co., 929 F. Supp. 792, 796 (D.N.J. 1996).

         Personal jurisdiction may be either general or specific. Silent Drive, Inc. v. Strong Indus.,

 326 F.3d 1194, 1200 (Fed. Cir. 2003). “A court may assert general jurisdiction over foreign (sister-

 state or foreign-country) corporations to hear any and all claims against them when their affiliation

 with the State are so ‘continuous and systematic’ as to render them essentially at home in the forum

 State.” Daimler AG, 571 U.S. at 119 (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown,



                                                   10
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 11 of 19 PageID: 243




 564 U.S. 915, 918 (2011)); see also Int’l Shoe Co., 326 U.S. at 317. However, “[s]ince

 International Shoe, ‘specific jurisdiction has become the centerpiece of modern jurisdictional

 theory.’” Daimler AG, 571 U.S. at 119 (quoting Goodyear, 564 U.S. at 925).

        There is a three-prong test to determine whether a court possesses specific personal

 jurisdiction over a particular defendant. Sandy Lane, 496 F.3d at 317. “First, the defendant must

 have ‘purposefully directed [its] activities’ at the forum.” Id. (quoting Burger King, 471 U.S. 462,

 472 (1985) (quotation marks omitted)). The first prong is a “threshold” inquiry. Hanson v.

 Denckla, 357 U.S. 235, 253 (1958). “Second, the litigation must ‘arise out of or relate to’ at least

 one of those activities.” Id. (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.

 408, 414 (1984)). Third, if the two prior conditions are satisfied, a court may exercise specific

 personal jurisdiction should it otherwise “comport with ‘fair play and substantial justice.’” Burger

 King, 471 U.S. at 476 (quoting Int’l Shoe Co., 326 U.S. at 320). The plaintiff “bears the burden of

 demonstrating [that] contacts with the forum state [are] sufficient to give the court in personam

 jurisdiction.” Mesalic v. Fiberfloat Corp., 897 F.2d 696, 699 (3d Cir. 1990) (quoting Time Share

 Vacation Club v. Atl. Resorts, Ltd., 735 F.2d 61, 63 (3d Cir. 1984)).

        Moreover, “the minimum contacts inquiry must focus on ‘the relationship among the

 defendant, the forum, and the litigation.’” Lebel v. Everglades Marina, Inc., 558 A.2d 1252, 1255

 (N.J. 1989) (quoting Shaffer v. Heitner, 433 U.S. 186, 204 (1977)). “The ‘minimum contacts’

 requirement is satisfied so long as the contacts resulted from the defendant’s purposeful conduct

 and not the unilateral activities of the plaintiff.” Id. (quoting World-Wide Volkswagen Corp. v.

 Woodson, 444 U.S. 286, 297–98 (1980)). Indeed, the Sandy Lane inquiry is meant to ensure that

 an out-of-state defendant will not be haled into court based on “random, fortuitous, or attenuated




                                                 11
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 12 of 19 PageID: 244




 contacts or as a result of the unilateral activity of some other party.” Waste Mgmt., Inc. v. Admiral

 Ins., 649 A.2d 379, 386 (N.J. 1994).

        Before deciding whether this Court has personal jurisdiction based on the analysis above,

 the Court will decide whether the Montreal Convention provides an independent basis for personal

 jurisdiction over SAS.

        The Montreal Convention “was designed as a replacement for the Warsaw Convention”

 and it “governs international carrier liability for flights in between the United States and foreign

 states that are parties to the Convention, and for international flights having both their origin and

 destination in the United States.” DeJoseph v. Cont’l Airlines, Inc., 18 F. Supp. 3d 595, 600 (D.N.J.

 2014) (citing Montreal Convention, 1999 WL 33292734, at *6–7); Schaefer-Condulmari v. U.S.

 Airways Grp., Inc., Civ. A. No. 09-1146, 2009 WL 4729882, at *4 (E.D. Pa. Dec. 8, 2009)

 (“The Montreal Convention supersedes and replaces the earlier Warsaw Convention.”) (citations

 omitted). Plaintiff asserts the Montreal Convention applies to this case and “Plaintiff has the option

 of bringing this case in New Jersey” pursuant to Article 33 of the Montreal Convention. (ECF No.

 32 at 16, 18.)

        Under Article 33(1) of the Montreal Convention:

                  An action for damages must be brought, at the option of the plaintiff,
                  in the territory of one of the States Parties, either before the court of
                  the domicile of the carrier or of its principal place of business, or
                  where it has a place of business through which the contract has been
                  made or before the court at the place of destination.

 Convention for Int’l Carriage by Air, S. Treaty Doc. No. 106-45, 1999 WL 33292734, at *39 (May

 28, 1999) (the “Montreal Convention”). Additionally, Article 33(2) of the Montreal Convention

 provides:

                  In respect of damage resulting from the death or injury of a
                  passenger, an action may be brought before one of the courts

                                                     12
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 13 of 19 PageID: 245




                 mentioned in paragraph 1 of this Article, or in the territory of a State
                 Party in which at the time of the accident the passenger has his or
                 her principal and permanent residence and to or from which the
                 carrier operates services for the carriage of passengers by air, either
                 on its own aircraft, or on another carrier's aircraft pursuant to a
                 commercial agreement

 Id.

         Recently, in Kim v. Korean Air Lines Co., after quoting Article 33(2) of the Montreal

 Convention, the court explained that “courts ‘have consistently concluded that the Montreal

 Convention affords subject matter jurisdiction, not personal jurisdiction.’” Civ. A. No. 2003636,

 2021 WL 129083, at *3 (D.N.J. Jan. 14, 2021) (citing Royal & Sun All. Ins. PLC v. UPS Supply

 Chain Sols., Inc., Civ. A. No. 16-9791, 2018 WL 1888483, at *3 (S.D.N.Y. Apr. 5, 2018)

 (emphasis omitted)). In Davydov v. Scandinavian Airlines System, a case relied upon by Plaintiff,

 the court clarified neither the Montreal Convention nor the Warsaw Convention determined the

 existence of personal jurisdiction. Ltr. Order at 2–3, Civ. A. No. 19-17628 (D.N.J. Oct. 5, 2020),

 DE 28, appeal docketed, No. 20-3242 (3d Cir. Nov. 3, 2020); see also Romero v. Argentinas, 834

 F. Supp. 673, 678 (D.N.J. 1993) (noting Article 28(1) of the Warsaw Convention, which has nearly

 identical language to Article 33(1) of the Montreal Convention, “does not determine the existence

 of personal jurisdiction or the appropriateness of venue in any particular Federal court”). Courts

 in other districts have made the same observation. See, e.g., Bandurin v. Aeroflot Russian Airlines,

 Civ. A. No. 19-255, 2020 WL 362781, at *5 (N.D. Ill. Jan. 22, 2020) (noting Article 33 “confers

 subject-matter jurisdiction, not personal jurisdiction”); Avalon Techs., Inc. v. EMO-Trans, Inc.,

 Civ. A. No. 14-14731, 2015 WL 1952287, at *5 (E.D. Mich. Apr. 29, 2015) (“Article 33 confers

 jurisdiction on the courts of a nation-state, rather than a particular court within that nation-state.”).

 Therefore, contrary to Plaintiff’s allegation that jurisdiction is “conferred by Article 33 of the

 Montreal Convention,” (ECF No. 17 ¶ 3), the Montreal Convention does not provide an

                                                    13
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 14 of 19 PageID: 246




 independent basis for jurisdiction. Kim, 2021 WL 129083, at *3 (finding that “the Convention, of

 its own force, does not confer jurisdiction here”).

        Because the Montreal Convention does not provide personal jurisdiction, the Court will

 now determine whether personal jurisdiction over SAS is otherwise proper. Plaintiff does not argue

 Defendants are subject to general personal jurisdiction in this Court. (See ECF No. 32 at 12

 (“Plaintiff is not relying on a claim that SAS is subject to ‘general jurisdiction’ in New Jersey.”).)

 Instead, Plaintiff argues this Court has personal jurisdiction because Defendant “must have

 engaged employees directly or by means of commercial arrangements with another airline or agent

 to service its passengers, i.e., ticketing, baggage handling and lounge services.” (Id. at 15.)

 Accordingly, this Court analyzes its ability to assert personal jurisdiction over SAS pursuant to the

 three-prong, specific personal jurisdiction test outlined in Sandy Lane.

        First, the defendant must have “purposefully directed [its] activity” at the forum. Sandy

 Lane, 496 F.3d at 317 (citation omitted). Here, Plaintiff merely alleges SAS “is an international

 airline carrier operating flights in and out of Newark International Airport on a daily basis.” (ECF

 No. 17 ¶ 5.) Plaintiff supports this allegation by asserting SAS “purposely directed its activities

 towards and availed itself of the forum by conducting daily, regular and customary flights and

 related operations at Newark Airport, see Schroeder declaration at paragraph 18, Exhibit D.” (ECF

 No. 32 at 14.) The paragraph of the exhibit to which Plaintiff refers states “[w]hile SAS has air

 traffic rights to fly to and from U.S. airports, SAS is not registered to do business in any U.S.

 state.” (Ex. D. ¶ 18.) The following paragraph is highlighted by Plaintiff, suggesting Plaintiff

 meant to cite to paragraph 19 instead of paragraph 18. Paragraph 19 states, “SAS currently operates

 around 300,000 flights per year worldwide. SAS currently operates 3 daily flights to and from the

 State of New Jersey . . . .” (Ex. D. at ¶ 19.) Notably, Exhibit D is a declaration submitted on behalf



                                                  14
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 15 of 19 PageID: 247




 of SAS on a motion to dismiss in an entirely different case. (See Schroder Decl. Ex. at ¶¶ 18–19,

 Davydov v. Scandinavian Airlines Sys., Civ. A. No. 19-17628 (D.N.J. Mar. 13, 2020)). In Davydov,

 Judge Arleo issued a letter order granting SAS’s motion to dismiss for lack of personal jurisdiction.

 Davydov v. Scandinavian Airlines Sys., Civ. A. No. 19-17628 (D.N.J. Oct. 5, 2020), ECF No. 28

 at 5. In Davydov, the plaintiff sued SAS after he was injured on an unstable staircase when

 disembarking from one of SAS’s flights in Estonia. Id. at 1. The court declined to consider whether

 the plaintiff’s arguments that “SAS purposely availed itself of New Jersey by (1) conducting

 regularly scheduled flights and related business operations from Newark Liberty International

 Airport . . . , and (2) publicly advertising its ‘renovated lounge’ at Newark Airport” because it was

 “clear that [p]laintiff’s alleged injuries,” which occurred in Estonia, did not arise out of or relate

 to SAS’s contacts with New Jersey. Id. at 3–4. Several other courts have issued similar holdings.

 See, e.g., Kurzweil v. Amtrak, Civ. A. No. 19-19388, 2020 WL 5760423, at *3 (D.N.J. Sept. 28,

 2020) (finding no specific jurisdiction over plaintiff’s slip and fall claim occurring in Washington,

 D.C. because Amtrak “could not have reasonably foreseen that their ticket sales or business in

 New Jersey—no matter how extensive—would subject them to suit in New Jersey for wholly

 unrelated negligence claims that occurred in Washington, D.C.”); Mali v. Brit. Airways, Civ. A.

 No. 17-685, 2018 WL 3329858, at *7 (S.D.N.Y. July 6, 2018) (“Though [d]efendant inarguably

 engages in purposeful activities targeting airports and travelers located in New York, there exists

 no ‘substantial relationship’ between that business activity and [p]laintiff's claims in this lawsuit,”

 which arose “almost entirely out of [d]efendant’s conduct in Mumbai.”).

        Here, regardless of whether SAS “purposefully directed” its activities at New Jersey,

 Plaintiff has not satisfied her burden of establishing this Court has specific personal jurisdiction

 over SAS because her claims do not arise out of SAS’s activities in New Jersey. Bristol-Myers



                                                   15
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 16 of 19 PageID: 248




 Squibb Co. v. Superior Ct. of Calif., San Francisco Cnty., 137 S. Ct. 1773, 1776 (2017) (providing

 that “[w]hat is needed is a connection between the forum and the specific claims at issue” for

 proper exercise of specific personal jurisdiction). Plaintiff alleges she was injured when “she

 tripped over a belt stanchion” before boarding her flight to Split, Croatia in the Stockholm Airport.

 (ECF No. 17 ¶ 19.) She attempts to connect this injury to New Jersey by alleging she made

 wheelchair arrangements through SAS personnel at Newark Airport, was provided with a

 wheelchair again in Stockholm, but then right before boarding her flight to Split, the attendant in

 Stockholm “had [her] stand up, withdrew the wheelchair, and had [her] sit in a seat” while “the

 attendant left the area.” (Id. ¶¶ 12–16.) Plaintiff alleges “SAS . . . negligently withheld wheelchair

 assistance from [her] as she attempted to embark on her connecting flight from Stockholm to Split”

 and she “sustained serious injuries” as a result. (Id. ¶¶ 39–41.) Plaintiff specifically alleges when

 she “was provided with wheelchair assistance” in Newark, “she boarded the plane without

 incident.” (Id. ¶ 12.) Any negligence alleged by Plaintiff occurred in Stockholm, not Newark.

 Therefore, Plaintiff does not allege the necessary connection between New Jersey, the forum state,

 and her injuries, which arose in Stockholm, Sweden. Accordingly, this Court lacks specific

 personal jurisdiction over SAS. 3




 3
   Plaintiff also argues “[i]f this Court believes New York is the appropriate forum Plaintiff
 respectfully requests that the action be transferred to the District of New York as opposed to having
 the case dismissed.” Plaintiff provides no other argument in favor of transfer to any district in New
 York. (See generally ECF No. 32.) While the burden of establishing a court’s exercise of personal
 jurisdiction is “light,” a plaintiff is still required “to establish a prima facie showing of
 jurisdiction.” D’Jamoos ex rel. Est. of Weingeroff v. Pilatus Aircraft Ltd., 566 F.3d 94, 110 (3d
 Cir. 2009) (citing Doe v. Nat’l Med. Servs., 974 F.2d 143, 145 (10th Cir. 1992)). Because Plaintiff
 has not provided a prima facie showing of jurisdiction in any of the district courts in New York,
 transfer is not proper at this stage of the litigation.

                                                  16
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 17 of 19 PageID: 249




        B.      Failure to State a Claim Against SANA

        Defendants filed their Rule 12(c) motion after answering the Amended Complaint.

 (Compare ECF Nos. 20, 21 with ECF No. 31.) “[A] motion for judgment on the pleadings pursuant

 to Fed. R. Civ. P. 12(c) may be filed at any time, and may be the functional equivalent of a motion

 to dismiss.” United States v. Est. of Elson, 421 F. Supp. 3d 1, 4 (D.N.J. 2019). When, as here, a

 Rule 12(c) movant argues the complaint fails to state a claim, the Rule 12(b)(6) standards apply.

 See Turbe, 938 F.2d at 428. Therefore, Defendants’ Rule 12(c) motion will be analyzed under Rule

 12(b)(6) standards. See Est. of Elson, 421 F. Supp. 3d at 4.

        Defendants argue “Plaintiff has named SANA as a defendant while pleading facts which

 only concern SAS.” (ECF No. 31-2 at 6.) Defendants note the Amended Complaint “does not

 contain any allegations against SANA, except for the singular, unsubstantiated assertion that

 SANA ‘facilitates the operations of SAS in North America including New Jersey.’” (Id. (quoting

 ECF No. 17 ¶ 6).) Further, Defendants contend “SANA is not alleged to be an air carrier, to engage

 in the business of air transportation, or to have played any role whatsoever in Plaintiff’s carriage”

 and therefore cannot be liable under either the Warsaw or Montreal Convention. (ECF No. 31-2 at

 8.)

        “Liability for personal injury is governed by Article 17” of the Montreal Convention.

 Schaefer-Condulmari, 2009 WL 4729882, at *4. Article 17(1) states a “carrier is liable for damage

 sustained in case of death or bodily injury of a passenger upon condition only that the accident

 which caused the death or injury took place on board the aircraft or in the course of any of the

 operations of embarking or disembarking.” Montreal Convention, 1999 WL 33292734, at *33.

 That is, only air carriers may be held liable for injuries from an “accident” under Article 17(1).

 Maranga v. Abdulmutallab, 903 F. Supp. 2d 270, 273 (S.D.N.Y. 2012) (“The Montreal Convention



                                                  17
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 18 of 19 PageID: 250




 provides strict liability for airline carriers, and only carriers, for bodily injury arising out of

 international air travel.”); Montreal Convention, 1999 WL 33292734, at *30, Art. 1 (“The

 Convention applies to all international carriage of persons, baggage, or cargo performed by aircraft

 for reward.”). Courts interpreting Article 17 have defined “the carrier” as “only the airline that

 transports the injured passenger.” Pflug v. Egyptair Corp., 961 F.2d 26, 31 (2d Cir. 1992)

 (dismissing Montreal Convention claim because plaintiff brought suit against Egyptair Corp., a

 subsidiary of Egytpair that did not operate the plane on which plaintiff was injured). In Maranga,

 the court similarly found Air France-KLM was “not an airline ‘carrier’ in any sense of the word,

 but rather a holding company” and held the plaintiff had “no claim against AF-KLM under the

 Montreal Convention.” 903 F. Supp. 2d at 273.

        Plaintiff’s Amended Complaint does not contain any allegations that SANA is an “air

 carrier” within the meaning of the Montreal Convention. (See generally ECF No. 17.) Further,

 Plaintiff does not allege, for example, that SANA contributed in any way to an injury-causing

 accident that subjects it to liability under the Montreal Convention. (See id.) And like the

 defendants in Pflug and Maranga, SANA is not an “air carrier” under the Montreal Convention,

 since it is merely a subsidiary of SAS—the carrier responsible for consumer flight. (ECF No. 31-

 1 ¶ 5.) Additionally, Plaintiff’s claims are almost entirely alleged against SAS, besides alleging

 SANA is registered “to do business in New Jersey and facilitates the operations of SAS in North

 America including New Jersey.” (Id. ¶ 6.) Because the allegations in the Amended Complaint do

 not allow “the court to draw the reasonable inference that [SANA] is liable for misconduct

 alleged,” Plaintiff has not properly stated a claim. See Ashcroft, 556 U.S. at 678. Accordingly,

 Defendants’ 12(c) motion is GRANTED. However, dismissal of Plaintiff’s Amended Complaint

 is without prejudice. See In re Nat’l Pool Const., Inc., Civ. A. No. 12-2157, 2012 WL 3277107, at



                                                 18
Case 2:19-cv-20415-BRM-JSA Document 34 Filed 04/27/21 Page 19 of 19 PageID: 251




 *2 (D.N.J. Aug. 9, 2012) (“[B]efore dismissing a complaint under Rule 12(c), ‘a district court must

 permit a curative amendment, unless an amendment would be inequitable or futile.’”) (quoting

 Phillips, 515 F.3d at 236); Warren v. Fisher, Civ. A. No. 10-5343, 2013 WL 1164492, at *9 (D.N.J.

 Mar. 19, 2013) (granting Rule 12(c) motion without prejudice). 4

        Accordingly, Defendants’ Joint Motion to Dismiss—that is, its Motion to Dismiss pursuant

 to Rule 12(b)(2) and 12(c)—is GRANTED WITHOUT PREJUDICE.

 IV.    CONCLUSION

        For the reasons set forth above, Defendants’ Motion to Dismiss (ECF No. 31) is

 GRANTED WITHOUT PREJUDICE. An appropriate Order follows.



 Date: April 27, 2021                                 /s/ Brian R. Martinotti
                                                      HON. BRIAN R. MARTINOTTI
                                                      UNITED STATES DISTRICT JUDGE




 4
   Defendants additionally argue there is no basis for permitting jurisdictional discovery, while
 Plaintiff argues discovery is needed to determine whether SANA is an agent of SAS. (ECF No. 33
 at 12; ECF No. 32 at 19.) However, since this Court has dismissed the claims against SANA, it
 will not address the arguments regarding jurisdictional discovery as there is no complaint pending
 for which to conduct such discovery. If Plaintiff files a Second Amended Complaint, she may
 renew her request for additional discovery.
                                                 19
